UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 99-6351



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


THOMAS LEE WILLIAMS,

                                               Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Cameron McGowan Currie, District
Judge. (CR-95-1, CA-98-2091-4-22)


Submitted:   August 31, 1999             Decided:   September 21, 1999


Before LUTTIG and WILLIAMS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Thomas Lee Williams, Appellant Pro Se. Scarlett Anne Wilson, OFFICE
OF THE UNITED STATES ATTORNEY, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Thomas Lee Williams seeks to appeal the district court’s order

denying his motion filed under 28 U.S.C.A. § 2255 (West 1994 &

Supp. 1999).   We have reviewed the record and the district court’s

opinion and find no reversible error.    Accordingly, we deny a cer-

tificate of appealability and dismiss the appeal on the reasoning

of the district court.1   See United States v. Williams, Nos. CR-95-

1; CA-98-2091-4-22 (D.S.C. Jan. 19, 1999).2    Williams’ motion for

appointment of counsel is denied.     We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                           DISMISSED




     1
       We note that there is no recognized authority in this
Circuit allowing the district court to grant Williams an extension
of time in which to file his § 2255 motion. We decline to address
this issue, however, because Williams’ claims were properly denied
on the merits.
     2
       Although the district court’s order is marked as “filed” on
January 14, 1999, the district court’s records show that it was
entered on the docket sheet on January 19, 1999. Pursuant to Rules
58 and 79(a) of the Federal Rules of Civil Procedure, it is the
date that the order was physically entered on the docket sheet that
we take as the effective date of the district court’s decision.
See Wilson v. Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                  2